Citation Nr: 0909322	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than August 15, 
2002, for a total rating for compensation based on individual 
unemployability (TDIU) on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted entitlement to TDIU, 
effective from August 15, 2002.  

The Veteran submitted a timely notice of disagreement and 
substantive appeal as to the effective date assigned for the 
grant of TDIU benefits, and the claim was certified to the 
Board.  The Veteran testified before the undersigned Veterans 
Law Judge at a videoconference hearing in May 2006.  A 
transcript is of record.  

In a decision issued in April 2003, the Board denied 
entitlement to an effective date earlier than August 15, 
2002, for the grant of TDIU benefits on a schedular basis.  
However, the Board remanded the issue of entitlement to an 
effective date earlier than August 15, 2002, for the TDIU 
grant on an extraschedular basis, finding that there was 
evidence of an informal claim for a TDIU, as well as evidence 
of unemployability, dated prior to August 15, 2002.  In 
remanding the claim, the Board noted that we were precluded 
from adjudicating TDIU on an extraschedular basis in the 
first instance, and that the RO had not yet considered the 
issue.  

The claim has now been returned to the Board for appellate 
consideration.  As discussed below, the referral of the 
Veteran's claim for entitlement to TDIU, prior to August 15, 
2002, on an extraschedular basis, is herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The Veteran's service-connected migraine headaches present 
such an exceptional or unusual disability picture so as to 
render impractical the application of regular schedular 
standards.  


CONCLUSION OF LAW

The disability picture presented by the Veteran's service-
connected migraine headaches prior to August 15, 2002, 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of entitlement to a total rating for TDIU on an 
extraschedular basis, prior to that date.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the veteran is challenging the effective date 
assigned following the grant of TDIU benefits.  In Dingess, 
supra, the Court of Appeals for Veterans Claims held that in 
cases where compensation has been granted and an initial 
effective date has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  
Review of the record reveals the RO sent the Veteran a letter 
in October 2002 that informed him of the evidence needed to 
substantiate his TDIU claim, as well as his and VA's 
respective duties for obtaining evidence.  Thus, because the 
notice that was provided before TDIU was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

Nevertheless, the RO sent the Veteran a letter in April 2007 
informing of the evidence needed to substantiate an earlier 
effective date claim, as well as information on how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  Thus, all required notice has been given to 
the Veteran.  

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records dated from 1999 to 
2008, as well as the Veteran's records from the Social 
Security Administration (SSA), which included VA and private 
medical records dated as early as 1992.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

In its February 2007 decision, the Board denied the Veteran's 
claim of entitlement to an earlier effective date for TDIU on 
a schedular basis.  In this regard, the evidence shows the 
Veteran did not meet the percentage standards for TDIU prior 
to August 15, 2002, and, thus, the Board is legally precluded 
from granting TDIU on a schedular basis prior to that date.  
See 38 C.F.R. §§ 3.340, 4.16(a), (b).  

It is the policy of VA, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disable.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to 
service-connected disability.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase in disability compensation, such as TDIU, 
will be the date of receipt of the claim or the date 
entitlement arouse, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  Claims of entitlement to 
increased ratings, including TDIU, may be assigned an 
effective date up to one year prior to the date of claim, if 
it is factually ascertainable prior to that date that the 
veteran was entitled to a rating of TDIU and the veteran's 
claim was received within one year of the date this 
entitlement arose.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Review of the record reveals the Veteran filed a formal claim 
for TDIU on August 15, 2002.  However, further review reveals 
that on March 14, 2001, he had submitted a written statement 
wherein he asserted that he was unable to work due to his 
service-connected migraine headache disability.  He 
specifically requested a 100 percent disability rating based 
on his inability to work.  In conjunction with his written 
statement, the Veteran submitted a statement from a VA 
physician, Dr. D.S., dated in March 2001, to the effect that 
the Veteran's migraine headaches were disabling to the extent 
that he was unable to work and sustain himself financially.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows:  "(a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

In this case, the Board finds the Veteran submitted an 
informal claim for TDIU benefits on March 14, 2001.  His 
written statement contained an assertion that he was unable 
to work due to his service-connected migraine headache 
disability and he specifically requested a total 100 percent 
disability rating due to his inability to work.  In addition, 
the Veteran submitted medical evidence in support of his 
assertion and the Board notes there is no evidence of record 
which shows he was engaged in substantially gainful 
employment during this time.  Indeed, the evidence shows the 
Veteran has not worked full time since 1992, and there is no 
other evidence of record showing that he obtained 
substantially gainful employment at any point thereafter or 
that his unemployability was due to non-service-connected 
disability.  See VA examination reports dated October 2000 
and November 2002; see also August 2002 VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  

Based on the foregoing, the Board finds that, prior to August 
15, 2002, the severity of the Veteran's service-connected 
headache disability presented an exceptional and unusual 
disability picture with a related factor of marked 
interference with employment, specifically shown as an 
inability to work, so as to render impractical the 
application of the regular schedular standards.  Indeed, the 
Board notes that, effective August 2000, the Veteran's 
service-connected migraine headache disability has been 
assigned the highest possible disability rating available in 
the diagnostic code under which his service-connected 
disability is currently rated, e.g., 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).  

Accordingly, the Board finds that referral of the Veteran's 
claim to the Under Secretary for Benefits or Director of 
Compensation and Pension Service is warranted.  The Board 
again notes that we lack the authority to assign an 
extraschedular rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  


ORDER

The Veteran's service-connected migraine headache disability 
warrants referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of entitlement to a total rating for 
compensation based on individual unemployability on an 
extraschedular basis, prior to August 15, 2002, and, to this 
extent, the appeal is granted.  


REMAND

The Board having found that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is warranted, the issue is REMANDED for the following 
action:

1.	Schedule the Veteran for a social and 
industrial survey.  Included should be 
information concerning his previous 
employment and the reasons for leaving 
his prior jobs.  Contact with the 
employers should be made as indicated, 
and the assistance of the Veteran in 
obtaining this information should be 
requested as needed.  

2.	Submit the claim of entitlement to TDIU 
on an extraschedular basis, prior to 
August 15, 2002, under 38 C.F.R. 
§ 3.321(b) and/or 38 C.F.R. § 4.16(b), 
to include a full statement as to the 
Veteran's service-connected 
disabilities, employment history, 
education and vocational attainment and 
all other factors having a bearing on 
the issue.  Actions taken thereafter 
should proceed in accordance with the 
directive of the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service.  

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


